By the Court.
The lien respecting the carriage tax has been properly given up. On a full examination of the laws, we see no reason for a distinction between the other two items of the accounts against the collector, and are of opinion, that the 1235 dollars for the county and hospital taxes, and the 845 dollars iVo uncollected by Stiles and Drais, and afterwards received by Emory, remain charged on his real estate, in preference to the mortgage in question, together with interest from the respective times, when by law he should have paid the same into the treasury.